Citation Nr: 1619416	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  12-11 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury residuals.

2.  Entitlement to service connection for brain cancer.

3.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by: Shannon L. Brewer, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from January 1995 to August 1995 and from February 2000 to February 2004.  

This appeal comes before the Board of Veterans' Appeals (Board) from May 2009 and June 2012 rating decisions of the RO in St. Petersburg, Florida.

Although the Veteran requested a Board hearing on the VA Form 9, he withdrew his request in October 2014.  

The Veteran submitted additional medical evidence after the most recent adjudication by the RO.  A recent amendment to 38 U.S.C.A. § 7105 stipulates that, for substantive appeals filed on or after February 2, 2013, such evidence shall be subject to initial review by the Board unless the claimant or the claimant's representative, as the case may be, requests in writing that the agency of original jurisdiction initially review such evidence.  

With respect to the brain cancer and sleep apnea claims, perfected in March 2014, this amendment is applicable.  With respect to the traumatic brain injury claim, perfected in May 2012, the amendment is not applicable.  However, the Veteran submitted a waiver of initial RO consideration of that evidence in October 2014.  Accordingly, the Board will consider this evidence in the first instance.  


FINDINGS OF FACT

1.  The Veteran did not incur a traumatic brain injury in service.  

2.  Brain cancer is not related to service and did not become manifest to a degree of 10 percent or more within one year of service separation.

3.  The Veteran does not have sleep apnea; hypersomnolence is not related to service or to a service-connected disability.  

CONCLUSIONS OF LAW

1.  The basic service connection criteria for traumatic brain injury are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  Brain cancer was not incurred in service and is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  A sleep disorder was not incurred in service and is not proximately due to or a result of any service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for claimed residuals of a traumatic brain injury, to include a claimed stroke and seizures.  He is also seeking service connection for brain cancer.  He maintains that each disorder is directly related to service, to include exposure to various environmental toxins in service in the case of brain cancer.  The Veteran is also seeking service connection for a sleep disorder, which he maintains is related to his service-connected mental disability.  

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where a listed disease is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Tumors, malignant, or of the brain or spinal cord or peripheral nerves, are included among the presumptive diseases.  However, sleep disorders are not included among the presumptive diseases.  While epilepsies are included, such a diagnosis is not substantiated in this case.  

In order for a brain tumor to be manifest to a degree of 10 percent or more, there must be evidence to substantiate a diagnosis of the condition in either an active phase or with residuals.  38 C.F.R. § 4.124a, Diagnostic Codes 8020-8022 (2015).

The Veteran in this case served in the Persian Gulf during the Gulf War.  Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  To constitute a "qualifying" chronic disability, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

Here, the Veteran's brain cancer and sleep disorder are attributed to known diagnoses.  Accordingly, the presumptions applicable to qualifying chronic disability are not for application.  As will next be discussed, there are no traumatic brain injury residuals.  

Traumatic Brain Injury Residuals

The Veteran contends that he sustained a traumatic brain injury in 2003 and that current seizures and a stroke have resulted from this injury.  

Service treatment records reveal no treatment for, complaint of, or notation of, a traumatic brain injury during service.  The only reference to a trauma involving the head comes in a January 4, 2000, examination report which describes a traumatic scar of the forehead.  However, a scar of right eyebrow had also been noted on the service entrance examination in September 1994.  Moreover, this reference is prior to the April 2003 date of injury claimed by the Veteran.  Most significant with respect to a brain injury, findings for the head on the January 2000 examination were normal.  Also, the Report of Medical History completed on January 4, 2000, reveals the Veteran's own account that he had no history of, or current, head injury.  

The Veteran asserts, and the RO has confirmed, that, in April 2003, his unit was involved in an enemy attack.  

A Post Deployment Health Assessment completed on June 17, 2003, includes a section titled: Do you have any of these symptoms now or did you develop them anytime during this deployment?  The Veteran indicated "No" to headaches.  

At service separation, a Report of Medical Assessment completed on October 7, 2003, reveals the only conditions listed as limiting the Veteran's ability to work in his primary military specialty involved back and shoulder pain.  The Veteran indicated his intent to seek VA compensation for the left shoulder, low back, knee, and feet.  The only defects noted on examination affected the left shoulder, left knee, low back, and bilateral feet.  Pertinently, the Veteran's head was examined and found to be clinically normal.  

A report of examination on October 7, 2003, also reveals normal findings for the head.  The Report of Medical History dated October 7, 2003, again reveals the Veteran's account that he had no history of, or current, head injury.

Thus, the service treatment records reveal no treatment for a head injury of any description, no findings on examination at service separation regarding a head injury, and the Veteran's repeated statements that he had no current head injury and no history of a head injury.  

The Board notes that, while the Veteran filed other claims concurrent with service separation, he did not initially mention having incurred a head injury or residuals.  Moreover, the Veteran's contentions regarding a traumatic brain injury have not been consistent over the period since service and these inconsistencies are significant.  The Veteran's current assertions appear to center on an April 2003 enemy attack on members of his battalion.  He described this attack initially in support of his claim of entitlement to service connection for posttraumatic stress disorder (PTSD), which was ultimately granted.  However, in those earlier accounts, he described no direct injury to himself.  Rather, he described his involvement in assisting with the wounded.  

In his May 2004 PTSD claim, he noted that his unit was attacked resulting in about 12 casualties.  He stated that his role was to collect the personal information from the casualties.  While he described his emotional response to the incident, he did not describe any personal injury (VBMS record 05/06/2004).  

In an August 2004 VA psychiatric examination, the Veteran described the attack on his unit, but specified that he had administrative duties to collect information on the casualties, to collect dog tags, and to inventory their belongings.  

The Veteran submitted several statements from fellow servicemen in support of his PTSD claim.  A letter from J. Kent, dated September 17, 2004, notes that he and the Veteran were among those tasked to receive casualties, and the Veteran was tasked to help the medics treat the casualties.  

A letter from D. Jackson, dated September 17, 2004, notes that he was a medic who worked with the Veteran in gathering information, assisting with treatment, and transporting the wounded and dead soldiers.  

A letter from M. Johnson, dated September 17, 2004, notes that the Veteran assisted in gathering information on the soldiers and assisted in giving first aid.  

A letter from F. Calahan, dated September 17, 2004, notes that the Veteran was put in charge of gathering personal data so that the proper administrative paperwork could be completed on the casualties.  The Veteran assisted the litter team and medics, ensuring that the injured were being properly taken care of and that all pertinent data was being collected to be passed along to the Medevac Unit.

A letter dated September 28, 2004, notes that the Veteran helped carry the wounded into the aid station, administered first aid, gathered personal data, personal items, and ID tags, and filled out paper work.  

Thus, each account received in support of the PTSD claim describes the Veteran's role in the 2003 attack in similar terms.  According to these accounts, the Veteran provided assistance in first aid, administrative tasks, and transportation.  He is nowhere described as having been directly injured in the attack.  

Highly significant evidence in determining whether a traumatic brain injury was incurred in service are the results of a traumatic brain injury screen performed on April 2, 2007.  At that time, it was determined that the Veteran had not been diagnosed as having a traumatic brain injury during his deployment, and the Veteran specifically denied experiencing any traumatic brain injury-related events during the deployment (VBMS record 04/29/2009).

The first assertion from the Veteran that he incurred a traumatic brain injury came in the October 2008 claim, more than four years after these initial accounts.  On a VA Form 21-4238 (Statement in Support of Claim) dated October 29, 2008, the Veteran stated: "I believe I suffered a TBI while I was in Iraq receiving enemy artillery fire.  I believe that I have a brain trauma due to the environmental hazards that we were exposed to while in Iraq."  

In a December 11, 2008, letter, the Veteran again described his involvement in the 2003 attack simply in terms of being someone who helped the medics.  

The Board is obligated to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran.  See 38 U.S.C.A. § 7104(d); Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In weighing the conflicting statements provided by the Veteran, the point in time in which the statement was made is important because a description of an event which is closer to the time that event allegedly occurred is naturally less likely to be affected by errors in memory.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  Thus, the contemporaneous nature of the service separation examination, report of medical history, and post-deployment evaluation is significant.  

Furthermore, because the Veteran's account of his symptoms and history in those evaluations was presented in the context of routine medical evaluation, it seems likely that the Veteran would report events carefully and accurately.  The "medical diagnosis or treatment" exception to the hearsay rule (Fed. R. Evid. 803) provides that "statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care."  Recourse to the Federal Rules of Evidence is appropriate where they will assist in articulation of the Board of Veterans' Appeals' reasons.  Rucker v. Brown, 10 Vet. App. 67 (1997).  

In contrast to the evidence contemporaneous to service separation, which revealed normal findings for the head, the multiple accounts in support of his PTSD claim, which describe no personal injuries stemming from the April 2003 attack, and the April 2007 statement that the Veteran had no history of traumatic brain injury, when the Veteran more recently presented his account, he was seeking VA benefits rather than medical treatment.  The Board is of course cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  While the Board must consider all competent lay assertions, in determining the credibility of such assertions, the Board may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

There is no question that the Veteran is competent to relate events as he remembers them.  Thus, his competency is not at issue with regard to recounting the events of service.  Rather, it is the credibility of the Veteran's recent account which the Board finds is lacking.  

On the Notice of Disagreement, the Veteran attempted to explain his negative response on the report of medical history.  He stated: "that is what I was told everyone else did that wanted to home on time.  If I had responded differently then it would have delayed my return home.  I was told not to put it on paper that I had seizures or possible head injuries."  

The Board finds the explanation on the Notice of Disagreement troubling with respect to credibility.  In essence, the Veteran asserts that he misrepresented the state of his health and medical history at service separation because reporting the truth would have been inconvenient for him at the time.  He now asks the Board to discount this report as a deliberate misstatement of fact, and to accept his current account which is in complete contradiction to the prior account.  Once again, the Board must consider the Veteran's interest in the claim as a significant factor weighing against the credibility of his assertion of having incurred a traumatic brain injury in service.  

Also significant is the fact that the assertion provided in the Notice of Disagreement is not consistent with his actions at service separation.  In fact, the Veteran reported several health issues and specifically stated that he was planning to seek VA compensation for them.  It is unclear what additional time would have been required had he listed a head injury; however, his asserted desire to avoid a delay in service separation is not consistent with his actions regarding other issues.  

The Board certainly acknowledges the RO's finding that the Veteran was "involved in combat situations while in Iraq."  In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  

However, the term "Satisfactory lay or other evidence" under 38 U.S.C.A. § 1154(b) has been interpreted to mean "credible evidence."  Caluza v. Brown, 7 Vet. App. 498, 510 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table).  As the Board has found the Veteran's recent assertions of incurrence of a traumatic brain injury in service to be lacking in credibility, those assertions do not constitute satisfactory lay or other evidence within the meaning of the combat rule.  

On the VA Form 9, the Veteran stated that, even though he said he never had a traumatic brain injury, he was in a close area to explosions and vibrations from artillery.  The Board notes that, simply being in close proximity to explosions and vibrations is not directly probative of the incurrence of a traumatic brain injury.  When compared to the normal clinical evaluations of the head contemporaneous to service, and his post-deployment denials of having incurred a head injury, this assertion amounts essentially to speculation.  

A more recent account of a traumatic brain injury comes in the form of a letter dated in May 2012, purported to have been written by the Veteran's battalion commander.  This account notes that the battalion encountered incoming mortars and artillery rounds, and also noted that, while performing his duty making supply pick ups and deliveries, the Veteran began to have headaches.  He was given medication for pain, which did not solve the problem, and when they arrived back home, he continued to have a "head problem."  This letter notes that, "[w]e had several other soldiers who had head injuries that was never seen at a large medical facility and now they are out of the Army he is one of them."

The Board notes that, while the May 2012 account can be read as concluding that the Veteran had a head injury, no such injury is actually described in the account, which describes only the onset of headaches while the Veteran was making supply pick ups and deliveries.  While the Veteran's commander is competent to relate what he observed, he has not provided a description of an actual head injury or of events which might reasonably lead to a conclusion that he incurred a head injury.  The assertion that the Veteran's headaches are the result of a head injury is accordingly unpersuasive.  

In sum, the Board finds that the Veteran did not incur a traumatic brain injury at any time during his service.  Therefore, his assertion that a stroke or seizures, or any other symptoms, constitute residuals of a traumatic brain injury, need not be further addressed.  While the Veteran apparently had in August 2008, these were related to his brain tumor by his private physician, J. Ferguson, MD, in an August 2008 report (VBMS record 11/24/2008).  That issue is addressed below.  

As there is no traumatic brain injury, the Board concludes that service connection for claimed traumatic brain injury residuals is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Brain Cancer

The Veteran is seeking service connection for a brain tumor/brain cancer, which he contends is associated with exposure to various chemicals in service.  

A fellow-service member, C. Fontenenz, submitted a statement in support of the Veteran's claim in November 2009.  The letter describes being exposed to "constant burning of human feces from barrel pits located all around us with some pits being closer than 20 yards from where we slept," as well as "garbage containers and smoke coming out of the generators used to provide electrical power." In addition, the letter describes exposure to smoke of burning fuels, JP-8 fuel, transmission and engine oil, antifreeze, battery fluid, polluted and stagnant water pits, ponds, bodies, exploding enemy fuel tankers, vehicles and bunkers containing unknown substances, chemicals, or fuels, scrap tires, grease, oils, human and animal feces, and other contaminants.  A letter received in May 2012 from C. Colbert, Jr notes exposure to chemical agents and unexploded/exploded ammunition.  A letter received in November 2013 from F. Calahan notes exposure to chemicals and wearing nuclear biological and chemical protective gear most of the time.

Service treatment records reveal no complaint of or treatment for brain cancer.  The Veteran was examined in January 2000 and his head was clinically normal.  He completed a Report of Medical History in conjunction with that examination and reported no history of, or current, cancer.  

A Post Deployment Health Assessment completed on June 17, 2003, includes a section titled: "do you have any of these symptoms now or did you develop them anytime during this deployment?"  The Veteran indicated: "No" to headaches.  A list of exposures included (sometimes) DEET, pesticide-treated uniforms, and smoke from burning trash or feces; and (often) to vehicle or truck exhaust fumes, JP-8 or other fuels, loud noises, and sand/dust.  He reported no exposure to environmental pesticide (like area fogging), flea or tick collars, pesticide strips, smoke from oil fires, tent heater smoke, fog oils, solvents, paints, ionizing radiation, radar/microwaves, lasers, excessive vibration, industrial pollution, or depleted uranium.  

On an October 2003 Report of Medical Assessment, the only conditions listed as limiting his ability to work in his primary military specialty were back and shoulder pain.  The Veteran indicated an intent to seek VA compensation for conditions of the left shoulder, low back, knee, and feet.  The only defects noted on examination affected the left shoulder, left knee, low back, and bilateral feet.  The Veteran's head was examined and found to be clinically normal.  

In October 2003, the Veteran was examined for service separation and his head was again found to be clinically normal.  He completed a Report of medical History on which he reported no history of, or current, cancer.  

Thus, at the time of service separation, there was no diagnosed brain tumor or cancer.  Post-service records reveal the initial diagnosis in 2008 after the Veteran had experienced several seizures.  With reference to the criteria set out above, the Board finds that a brain tumor did not become manifest to a degree of 10 percent or more within one year of service separation, and that continuity of symptoms was not present regarding a brain tumor.  

An August 28, 2008, history from the Veteran's private physician, R. Cambridge, MD, reveals that the Veteran was playing "ball" and started acting "funny" and was then witnessed having seizures.  He was taken to the emergency room where he apparently had additional seizures.  A report of September 1, 2008, reveals the Veteran's denial of any history of seizure disease previous to this.  Administration of medication apparently arrested the seizures.  Imaging of the brain at this time also confirmed evidence of a Non hemorrhagic ischemic process in the brain, which was thought to be evidence of a stroke.  The seizures were also thought to be associated with the stroke (VBMS record 11/24/2008).  

An MRI of the brain in October 2008 revealed a Grade II mixed glioma.  What was thought initially to be an embolic stroke was then suspected to be a primary intrinsic diffuse infiltrative brain tumor (VBMS record 12/15/2008).  

A January 5, 2009, report of the Veteran's private physician N. Razack, MD, notes a low-to-mid-grand II astrocytoma on the right temporal parietal region.  The Veteran inquired as to whether this could be due to exposure to radiation during his service in Iraq, and Dr. Razack stated: "I could not attribute this to any service related etiology at this time" (VBMS record 02/05/2009 ).  

The record includes statements by medical professionals in support of the Veteran's claim of entitlement to service connection for brain cancer.  However, these are phrased in uncertain terms regarding the mechanism of causation.  

An October 2009 statement from a VA neurologist notes that, "[t]o date there has been a growing evidence and scientific acceptance of several neurological complain[t]s and Gulf War syndrome veterans[,] including brain cancer[,] caused by chemical exposure.  It is possible that this association is present also with Iraq veteran[s] who had been expos[ed] to different chemicals, although it is too soon to know if such association exists."  The neurologist stated that he was supporting the Veteran's claim in that, "at this time there is no data to definitively disprove a possible link between exposures to chemical[s] or toxins in Iraq veterans and his diagnosis of brain tumor."  

A December 2014 statement from N. Avgeropoulos, MD, includes wording that is strikingly similar to that of the October 2009 statement.  He notes that: "[t]o date there has been a growing body of evidence and scientific acceptance with regards to a significantly increased frequency of neurologic diseases in Gulf War veterans which may include brain cancer which may be due to exposure to toxic chemicals[...]To date there is no scientific data to define a possible link between noxious chemical exposure during modern war and genesis of brain tumor or toxic exposure induction of tumor phenotype changes which may lead to more rapidly growing tumors.  It is also conceivable that a comprehensive assessment of the impact of toxic exposure during the Iraq war may take another decade of a concerted academic effort and extensive government funding."  Dr. Avgeropoulos noted that "it is early to make any assumptions that disregard a possible link between exposure to toxic chemicals and development of brain tumors or induction of phenotype changes which may make brain tumors more aggressive."  Dr. Avgeropoulos concludes that he is supporting the Veteran's claim in that "at this time there is no data to definitely disprove a possible link between exposure to toxic chemicals during the Iraq War and his diagnosis of a brain tumor."

While nominally supportive, both statements are inconclusive regarding a link between exposure to any specific chemical, toxin, or environmental contaminant and the Veteran's brain cancer, and both explicitly state that the scientific data does not establish such a link.  The United States Court of Appeals for Veterans' Claims (Veterans Court) has repeatedly and consistently rejected medical opinions raising only a possibility of medical nexus as being insufficient to establish nexus.  See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2000); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (general and inconclusive statement about the possibility of a link between current disability and service injury is insufficient); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In contrast to the statements above, a statement dated in June 2014 from M. Shoag, MD, includes the opinion: "I believe it is as likely as not that the Veteran's oligodendroglioma was caused by his exposure to one or a combination of carcinogenic, neurotoxic, and mutagenesis promoting substances.  The research shows that the Veteran was likely exposed to many of these substances and that these substances likely play a role in the development of gliomas and specifically oligodendrogliomas."  

Despite what appears to be a more conclusive statement of this opinion, the Board notes that the opinion is ultimately inconclusive because the actual substance to which the opinion attributes the cause of brain cancer, is never identified.  Nor does the opinion suggest that the substance is known.  

Fundamental to any etiology opinion is the identification of the causal element or elements.  This identification is integral to understanding the mechanism of causation.  For "A" to cause "B," there must be some feature or characteristic of "A" which can be naturally observed, or demonstrated through experiment, to result in "B."  VA law generally requires the identification of a specific injury or disease.

While Persian Gulf War veterans are afforded certain presumptions, in large part based on their exposure to environmental toxins, these are not open-ended.  The presumptions applicable to Persian Gulf War veterans are based substantially on studies conducted by the Institute of Medicine (IOM) of the National Academy of Sciences, addressing causal mechanisms of various disorders in terms of the environmental contaminants known to be present in the Persian Gulf Theatre.  Cancer, generally, and brain cancer, specifically, is not a disease presumed to be associated with Gulf War veterans.  Notably, VA issued notice in the Federal Register in April 2011 that it had determined that there is no basis to establish any new presumptions of service connection for any of the diseases, illnesses, or health effects discussed in the 2006 and 2010 reports of the IOM.  Conditions discussed in these reports specifically include cancer.  76 Fed. Reg. 21099 (April 14, 2011).  

Simply stating, as Dr. Shoag did, that the Veteran's exposure to one or a combination of carcinogenic, neurotoxic, and mutagenesis promoting substances caused the Veteran's brain cancer, without identifying the substance, undermines the reasoning or rationale for that opinion.  If the substance is not known, how can the causal mechanism be known?  If the causal mechanism is not known, how can any degree of certainty be reasonably imputed to the opinion?  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, the basis for Dr. Shoag's opinion is not adequately stated.  His opinion provides no meaningful discussion of the specific injury or disease in service that is purported to have caused the brain cancer, or of the mechanism of causation.  While the opinion is phrased in conclusive terms, the Board finds that the opinion is inherently based on speculation and is therefore itself speculative.  

The Veteran has submitted numerous articles addressing the role of exposure to various chemicals and toxins in the development of brain cancer and other illnesses.  

Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical opinions which are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil, 8 Vet. App. at 463; Libertine, 9 Vet. App. at 523.

Here, none of the articles submitted establishes with any degree of certainty either that the Veteran was exposed to a specific chemical or toxin in service, or that the Veteran's brain tumor is related to such exposure.  Indeed, one of the articles found that, with the exception of individuals exposed to the burn pits near Khamisiyah, Iraq, between March 10, and March 13, 1991, there was no increased risk of brain cancers among Gulf War veterans as compared to non-Gulf War veterans (see Neurological Mortality Among U.S. Veterans of the Persian Gulf War: 13-Year Follow-Up, American Journal of Industrial Medicine 52:663-670 (2009)).  

As there is no non-speculative opinion that purports to relate current brain cancer to an in-service injury or disease, the Board concludes that service connection for the claimed brain cancer is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).

Sleep Apnea

The Veteran asserts that he has a sleep disorder which is related to his service-connected PTSD.  The Board notes that all mental disability ratings contemplate chronic sleep impairment.  The Board observes that this is a rather broad description which encompasses many of the Veteran's reported sleep symptoms.  The Board's decision here is constrained to disorders that are not reasonably contemplated within the description of chronic sleep impairment associated with PTSD.  

Service treatment records reveal no treatment for or complaint of a sleep disorder at any time during service.  When examined on January 4, 2000, the Veteran's mouth and throat were clinically normal.  A Report of Medical History in January 2000 reveals the Veteran's account that he had no history of, or current, shortness of breath, wheezing, chronic cough at night, or frequent trouble sleeping.

A Post Deployment Health Assessment completed on June 17, 2003, includes a section titled: Do you have any of these symptoms now or did you develop them anytime during this deployment?  The Veteran indicated "No" to symptomatology of difficulty breathing and still feeling tired after sleeping.  

The Report of Medical Assessment on October 7, 2003, reveals the only conditions listed as limiting the Veteran's ability to work in his primary military specialty were back and shoulder pain.  The Veteran indicated intent to seek VA compensation for the left shoulder, low back, knee, and feet.  The only defects noted on examination affected the left shoulder, left knee, low back, and bilateral feet.  The Veteran's mouth and throat were examined and found to be clinically normal.

When examined at service separation on October 7, 2003, the Veteran's mouth and throat were clinically normal.  A Reports of Medical History reveals the Veteran's account that he had no history of, or current, shortness of breath, wheezing, chronic cough at night, or frequent trouble sleeping.

Thus, at the time of service separation, the Veteran had never reported a sleep disorder and he denied any significant sleep problems.  Moreover, he filed a claim for service connection for multiple disorders in October 2003 and did not mention a sleep disorder.  He filed another service connection claim in April 2004 and did not mention a sleep disorder.  He filed yet another claim in October 2008 and still did not mention a sleep disorder.  The Veteran did not file a claim of entitlement to service connection for sleep apnea until November 2012, almost a decade after service separation.  

While inaction for many years regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it is reasonable to expect that he is presenting all issues for which he is experiencing symptoms that he believes are related to service.  

As noted above, the Veteran has reported sleep impairment as a symptom of PTSD.  In a February 2006 Environmental Registry examination, he noted that he had nightmares and could not sleep since his return from the Persian Gulf.  In a January 13, 2012, Mental Health Medication Management note, he reported that his sleep had not been good due to stress.  The Veteran reported that he had a sleep study performed in the private sector in 2004 or 2005; however, he was unable to obtain those test results.  The first treatment for what was claimed to be sleep apnea appears to correspond to a July 2010 Sleep Medicine Consult, at which time he was provided and instructed on use of CPAP.  Subsequent notes reveal that he was not compliant with the use of the device and found that it did not help (Virtual VA record 06/14/2012).  

A March 2013 opinion from L. Gilliard, MD states: "I believe that it is as likely as not that [the Veteran's] sleep disordered breathing, which requires the use of a CPAP is caused by his PTSD.  The Veteran has reported problems with PTSD. since his discharge in 2004, including issues with insomnia.  He has been assessed with having sleep-disordered breathing.  In 2006, he was prescribed the use of a CPAP.  Based on my review of his VA claims file, with emphasis on his psychiatric and pulmonary medical treatment, it is as likely as not that the veteran's sleep disordered breathing, which requires the use of a CPAP, is caused by his PTSD.  I have reviewed medical literature regarding the relationship between PTSD and sleep disturbances including "Posttraumatic Stress Disorder and Obstructive Sleep Apnea by James Youakim, M.D., et al, "To Breathe Perchance to Sleep: Sleep-Disordered Breathing and Chronic Insomnia Among Trauma Survivors by Barry Krakow, M.D., et al, and "Disturbed Sleep in Post-Traumatic Stress Disorder: Secondary Symptom or Core Feature?" by Victor Spoonmaker and Paul Montgomery.  The articles by Youakim, M.D. et al and Krakow, M.D., et al, documents the possible connection of PTSD and OSA.  One article in particular, "Sleep Disturbances and Post Traumatic Stress Disorder," authored by Nicholas Orr M.D. and Christopher Lettieri, M.D. of the Uniformed Services University of the Health Sciences, correlates PTSD and sleep dysfunction.  Dr. Orr concluded that a link existed between OSA and PTSD.  An extensive bibliography was relied upon to reach these conclusions."

The Veteran was afforded a VA examination in December 2013.  The Veteran reported that he did not sleep well while deployed in Iraq.  He returned to the states and still was not sleeping well.  The Veteran reported that he had been given a CPAP machine and uses natural over-the-counter medication to help him relax at night.  Despite this, he stated that his girlfriend tells him he still snores at night and still gags at night.  He stated he awakens with a sore throat and averages about four hours of sleep a night.  He does not feel the CPAP machine is helping him and admits to taking it off routinely during the night.  

The VA examiner reviewed the statement of Dr. Gilliard and provided a summary of the medical treatises cited in Dr. Gilliard's report.  With respect to each source cited, the examiner concluded that there was no objective/clinical evidence reported in the source to definitively document a causal relationship between PTSD and sleep apnea.  In other words, the examiner disagreed with the Dr. Gilliard's interpretation of the treatises cited in his opinion.  

The VA examiner made two significant findings.  First, he found that the Veteran's polysomnography results do not support a diagnosis of sleep apnea, but reveal idiopathic hypersomnolence.  He also opined that, it is less likely as not (less than 50/50 probability) that the claimed condition is due to or caused by the service-connected PTSD.  The rationale was that a thorough review of current peer-reviewed medical journals/literature failed to support a definitive causal relationship between PTSD and sleep apnea, and that polysomnography is the "gold standard" diagnostic test in diagnosing sleep apnea. 

The Board observes that Dr. Gilliard provided no rationale for his opinion other than the treatises cited therein, his training, and his review of the claims file.  Dr. Gilliard emphasized the importance of the article "Sleep Disturbances and Post Traumatic Stress Disorder," noting that the author concluded that a link existed between OSA and PTSD.  However, a review of that article reveals that it suggests precisely the opposite relationship as asserted by Dr. Gilliard.  In other words, the article suggests that conditions that fragment normal sleep architecture and continuity, particularly sleep-disordered breathing, may cause or contribute to the development of psychiatric disorders.  While the Board is not competent to offer a medical opinion, the Board is certainly competent to determine whether a cited medical opinion actually states what it is purported to state.  This is a matter of language interpretation not medical expertise.  The Board finds that, consistent with the interpretation of the December 2013 VA examiner, the article cited by Dr. Gilliard does not in fact support his opinion that the Veteran's PTSD caused or contributed to cause a sleep disorder other than the chronic sleep impairment which is inherent in any rating for a mental disorder.  The Board accordingly gives greater weight to the opinion of the December 2013 VA examiner.  

Neither the Veteran nor Dr. Gilliard has asserted that the Veteran's PTSD has permanently worsened a sleep disorder beyond natural progress.  The Veteran's assertion and Dr. Gilliard's opinion pertain to causation.  

As the most persuasive evidence regarding an etiology between a sleep disorder and the Veteran's service-connected mental disability is against the claim, the Board finds that service connection for a sleep disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him in November 2008, March 2009, and March 2012 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the sleep disorder claim, as well as a medical opinion.  The Veteran has made no specific allegations as to the inadequacy of that opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the other claims.  However, the Board finds that a VA examination is not necessary in order to decide those claims.  

The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon, 20 Vet App. at 81.

With respect to the third factor above, the Veterans Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. 

As discussed above, the Board has found that the Veteran did not incur a traumatic brain injury.  Therefore, the element of a claimed event, injury, or disease in service is not substantiated.  Accordingly, an examination to address the etiology of claimed traumatic brain injury residuals is not necessary to resolve the claim.

Similarly, with respect to the brain cancer issue, the claim is ultimately based on speculation as to exposure to an extensive list of chemicals, toxins, and environmental contaminates without identification of any specific exposure.  Accordingly, any medical opinion requested by the Board would be based on speculation.  Such an opinion is not necessary.  


ORDER

Service connection for claimed traumatic brain injury residuals is denied.

Service connection for brain cancer is denied.

Service connection for a sleep disorder is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


